Citation Nr: 0321512	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  96-00 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC



THE ISSUES

1.  The propriety of the initial 10 percent rating for the 
service-connected residuals of surgical removal of a neuroma 
in the left ear with a loss of hearing.  

2.  The propriety of the initial 30 percent rating for the 
service-connected status post removal left acoustic neuroma 
with surgical scars, facial paralysis, and left eye closed 
with gold weight.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from April 1985 to January 
1995.  

This matter came before the Board of Veterans' Appeals 
(Board) from a March 1995 decision by the RO that established 
service connection for the residuals of surgical removal of a 
neuroma in the left ear with a loss of hearing.  

In February and September 2000, the Board remanded the case 
to the RO for further development.  

In December 2002 the Board ordered further development of 
this case.  Thereafter, the case was sent to the Board's 
Evidence Development Unit (EDU), to undertake the requested 
development.  

The Board points out that in the March 1995 decision, the RO 
also established service connection for facial paralysis with 
left eye closed with gold weight as residuals of the removal 
of the left acoustic neuroma; this disability was rated 
separately from the other residuals noted hereinabove.  

In a June 2002 decision, the RO added surgical scars to this 
service-connected disability, recharacterizing it as "status 
post removal left acoustic neuroma with surgical scars, 
facial paralysis, left eye closed with gold weight."  

The requested development of the veteran's claim in December 
2002 included a neurological examination to determine the 
nature of the veteran's facial paralysis, and another 
dermatologic examination to determine the nature of his 
surgical scars.  

The Board is of the opinion that the evaluation of this 
service-connected disability is inextricably intertwined with 
the claim originally in appellate status and that, as such, 
(and given that development of the claim was undertaken, 
etc.) this additional claim is also considered in appellate 
status; thus, the claims in appellate status are as listed on 
the preceding page.  



REMAND

As noted, in December 2002, the Board ordered further 
development of this matter.  Thereafter, the case was sent to 
the EDU to undertake the requested development, and 
ultimately VA examinations were accomplished in June 2003, 
the reports of which are of record.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Veterans Law 
Judge could direct Board personnel to undertake the action 
essential for a proper appellate decision.  See 38 C.F.R. § 
19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  

The Federal Circuit held that 38 C.F.R. § 19.9(a)(2), in 
conjunction with the amended rule codified at 38 C.F.R. § 
20.1304, was inconsistent with 38 U.S.C. § 7104(a), because 
38 C.F.R. § 19.9(a)(2), denies appellants "one review on 
appeal to the Secretary" when the Board considers additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration, and 
without having to obtain the appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board did not adjudicate 
the claim based on any new evidence it obtained unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, VA determined that VBA would 
resume all development functions.  In other words, aside from 
the limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the RO level.  

In readjuducating the claim involving surgical scars, it is 
pointed out that during the course of this appeal, by 
regulatory amendment, effective on August 30, 2002, changes 
were made to the schedular criteria for evaluating skin 
disabilities.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  

Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  

The General Counsel of VA has held that where a law or 
regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  

If the revised version of the regulation is more favorable, 
the retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 2002) can be no earlier than the effective 
date of that change.  See VAOPGCPREC 3-2000 (2000); DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997).  

In view of the above, the case is REMANDED to the RO for the 
following:  

1.  The RO should undertake any 
development it determines is required 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2002).  

2.  The RO should then readjudicate the 
veteran's claims of entitlement to higher 
initial evaluations for his service 
connected residuals of surgical removal 
of a neuroma in the left ear with a loss 
of hearing and the status post removal 
left acoustic neuroma with surgical 
scars, facial paralysis, and left eye 
closed with gold weight.  With respect to 
the latter claim, the RO should consider 
both the old and new criteria for skin 
disabilities, and the more favorable 
should be assigned, as discussed above.  
Consideration should also be given to the 
application of "staged ratings" as 
enunciated in Fenderson v. West, 12 Vet. 
App. 119 (1999).  If the benefits sought 
on appeal are not granted, the veteran 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and provided an appropriate 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



